Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Acknowledgement is made of applicant’s amendment which was received by the office on 1/8/2021. Claims 1-19 are currently pending. 

Claim Objections
In view of the amendment filed on 1/8/2021 fixing the language of claim 9 the objections made against the claims in the office action of 10/6/2020 have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0171915 to Kawajiri et al. (Kawajiri) (previously cited).
In response to at least claim 1
Kawajiri teaches a biological signal measurement device, biological signal measurement method and computer program which discloses a wearable device for measuring one or more physiological parameters of a user (e.g. wearable device, Fig. 1)  the wearable device comprising: a sensor arrangement for contacting the skin of the user and for generating sensor signals which convey information about the one or more physiological parameters (e.g. sensing section 103);one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. measurement environment judging section, 107, para. [0076], [0079]), a strap 
In response to at least claim 2
Kawajiri discloses wherein the physiological parameter comprises one or more of: heart rate, blood flow rate, blood pressure, blood gas-saturation and 
In response to at least claim 3
Kawajiri discloses wherein the one or more environmental sensors comprise one or more of: a water sensor and an ambient light sensor (e.g. disturbance light such as sunlight, para. [0083], [0103], [0170]).
In response to at least claim 4
Kawajiri discloses wherein the strap adjustment system comprises one or more of: an electrically driven shape change structure; a light driven photomechanical structure; a temperature driven structure; and a magnetic field driven structure (e.g. automatically adjust a measurement environment according to the measurement environment having been judged by the measurement environment judging section 107, para. [0130], can be used with previous embodiments to adjust the measurement environment, para. [0139]-[0141], [0153]). 
In response to at least claim 6
Kawajiri discloses wherein in the controller is adapted to assess the quality of the sensor signals based on one or more of: discontinuation of a sensor signal being received; presence of an unexpected peak or pattern in the sensor signal; presence of high levels of noise in the sensor signal (e.g. measurement environment judging section 107 to assess accuracy of a sensed signal including pattern in the sensor signal, para. [0081]-[0083], [0099]).
In response to at least claim 8
Kawajiri discloses wherein the strap arrangement comprises any one of: a finger strap, an arm strap, a wrist strap, a leg strap, an ankle strap, a waist or belly strap, and a breast strap or a head strap (e.g. can be a finger/toe strap, a wrist watch, worn on a part of the human body having a circular or hyperbolic shape, Figs. 4, 23, para. [0173]). 
In response to at least claim 9

In response to at least claim 10
Kawajiri discloses wherein the physiological parameter comprises one or more of: heart rate, blood flow rate, blood pressure, blood gas-saturation and skin conductance (e.g. biological information including a pulse wave used to measure pulsebeat, blood pressure and/ or blood oxygen saturation, para. [0061], [0062], [0109], [0208]). 
In response to at least claim 11
Kawajiri discloses the method further comprising sensing a presence of water and/or a level of ambient light, for use in assessing the quality of the sensor signals (e.g. disturbance light such as sunlight, para. [0083], [0103], [0170]).
In response to at least claim 12
Kawajiri discloses assessing the quality of the sensor signals based on one or more of: discontinuation of a sensor signal being received; presence of an unexpected peak or pattern in the sensor signal; presence of high levels of noise in the sensor signal (e.g. measurement environment judging section 107 to assess accuracy of a sensed signal including pattern in the sensor signal, para. [0081]-[0083], [0099]).
In response to at least claim 13
Kawajiri discloses comprising monitoring a heart rate (e.g. biological information including a pulse wave used to measure pulsebeat, blood pressure and/ or blood oxygen saturation, para. [0061], [0062], [0109], [0208]) using a wrist mounted device (e.g. can be a finger/toe strap, a wrist watch, worn on a part of the human body having a circular or hyperbolic shape, Figs. 4, 23, para. [0173]).
In response to at least claim 14
Kawajiri teaches a biological signal measurement device, biological signal measurement method and computer program which discloses a controller for a wearable device for measuring one or more physiological parameters of a user (e.g. wearable device, Fig. 1)  the wearable device comprising: a sensor arrangement for contacting the skin of the user and for generating sensor signals which convey information about the one or more physiological parameters (e.g. sensing section 103);one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. measurement environment judging section, 107, para. [0076], [0079]), a strap arrangement carrying the sensor arrangement (e.g. strap arrangement of fitting section, 101, para. [0068]); a strap adjustment system for adjusting the tightness of the strap arrangement (e.g. adjusting sections 102 for adjusting the fit on the finger by the fitting section 101, para. [0065], [0076]-[0077], [0094]), wherein the controller comprises: a processor (e.g. measurement processing section 108); a tangible and non-transitory memory that stores instructions (e.g. computer program for causing a computer to perform the described biological signal measurement method, para. [0202]), which when executed by the processor, cause the processor to: set a measurement mode interval comprising a measurement interval and a non-measurement interval (e.g. measurement processing section use a time to judge whether or not a time has reached a predetermined measurement time, s201, para. [0105]); assess a quality of the sensor signals (e.g. measurement environment judging section 107 to assess accuracy of a sensed signal, para. [0081]-[0083], [0099]); control the strap adjustment system in response to the quality of the sensor signals (e.g. automatically adjust a measurement environment according to the measurement environment having been judged by the measurement environment judging section 107, para. [0130], [0153], can be used with previous embodiments to adjust the measurement environment, para. [0139]-[0141]);  implement (i) a measurement mode of operation based on the measurement interval and (ii) a non-measurement mode of operation based on 
In response to at least claim 15
Kawajiri discloses wherein the physiological parameter comprises one or more of: heart rate, blood flow rate, blood pressure, blood gas-saturation and skin conductance (e.g. biological information including a pulse wave used to measure pulsebeat, blood pressure and/ or blood oxygen saturation, para. [0061], [0062], [0109], [0208]). 
In response to at least claim 16
Kawajiri discloses wherein the one or more environmental sensors comprise one or more of: a water sensor and an ambient light sensor (e.g. disturbance light such as sunlight, para. [0083], [0103], [0170]).
In response to at least claim 17
Kawajiri discloses wherein the strap adjustment system comprises one or more of: an electrically driven shape change structure; a light driven photomechanical structure; a temperature driven structure; and a magnetic field driven structure (e.g. automatically adjust a measurement environment according to the measurement environment having been judged by the measurement environment judging section 107, para. [0130], can be used with previous embodiments to adjust the measurement environment, para. [0139]-[0141], [0153]). 
In response to at least claim 19
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0171915 to Kawajiri et al. (Kawajiri). 
In response to at least claims 5 and 18
Kawajiri teaches a system according to claims 1 and 14 but does not explicitly teach the strap adjustment system comprising a chemically induced adjustment mechanism. The use of smart materials including stimuli-responsive hydrogel thin films that can be controlled to induce swelling including the use of a chemical stimulus that includes pH-responsive gels was well-known before the effective filing date as disclosed by applicant (pg. 7, ll. 23-28); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Kawajiri to include the strap adjustment system comprising a chemically induced adjustment mechanism such as a pH-responsive gel in order to provide the predictable result of an alternative mechanism for strap adjustment that maintains adequate contact between the sensors and the skin of the user. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0171915 to Kawajiri et al. (Kawajiri) in view of US 2016/0255944 to Baranski et al. (Baranski) (previously cited). 
In response to at least claim 7
Kawajiri teaches a system according to claim 1 but does not explicitly teach an electrically driven actuator for adjusting the tightness of the strap arrangement, the electrically driven actuator comprising an electroactive polymer for providing its actuation. 
Baranski teaches a dynamic fit adjustment for wearable electronic devices which discloses adjusting fit of a strap of a wearable device that includes using a tensioner that applies an electrical current or voltage to an element that contacts or expands in the presence of an electrical current such as electroactive polymers (e.g. para. [0131], [0183], [0212], [0243]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Kawajiri with the teachings of Baranski to include using within the strap adjustment system a tensioner that applies an electrical current or voltage to an element that contacts or expands in the presence of an electrical current such as electroactive polymers in order to yield the predictable result of an alternative technique for strap adjustment that maintains an adequate distance between the sensors and the skin of the user to obtain accurate or precise biometric data.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. Applicant argues that Kawajiri does not teach one or more environmental sensor configured for measuring one or more environmental factors indicating changes of environmental conditions, the examiner respectfully disagrees. Kawajiri discloses one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. measurement environment judging section, 107, para. [0076], [0079]) and selecting a mode of operation from (i) the measurement mode of operation and (ii) the non-measurement mode of operation in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792